Marian F. Penix, Judge, dissenting. I do not find the Chancellor’s decision to be clearly against the preponderance of the evidence. The Chancellor, as the fact finder, had the opportunity to observe the witnesses, assess their credibility and determine the truthfulness of their testimony. Carl D. Plant, brother to the deceased, testified: Q. How come that sixty-seven (67) shares of stock was in the name of C. Max Plant? A. The stock had been put over half (1/2) in my brother and half (1/2) in my name. We had some litigation and in order for my daddy to bring this litigation in his name, it was necessary that part of the stock be put back to him, so it was decided, because my brother was ill, they would take part of his and cut it down from a 100 to the sixty-seven (67). Q. Did your brother ever acknowledge that your father was the owner of the stock? A. One day my brother calls in his wife and my wife and me, Mr. Throckmorton was there, everybody but my daddy, and he said, ‘now girls you see this, our daddy is doing this possibly for tax purposes and he wants to give us something in his lifetime, but y’all understand we don’t get anything from it until such time as daddy dies, cause he’s going to need to take care of himself in his old age.’ (Mr. Throckmorton is an official with the Arkansas Timber and Land Company, Inc.) Q. Now when the 100 shares was transferred back to your father on August 26, 1977, and the 67 shares represented by stock certificate number Nine (9) retained by your brother, was there any argument on the part of your brother about transferring that back to your father? A. No argument at all it was thoroughly understood that later on it would come back to him. THE COURT: Do you know why the stock was transferred to you and your brother in 1976? CARL D. PLANT: My father felt like he wanted to do something for my brother and I, and had the pleasure of knowing that we were going to get something, he said ‘Now I’m going to transfer this to you, also we might be able to do something with the inheritance tax,’ and so the understanding arrangement was entered into by all that it was to be done this way as long as my father lived for four or five years he would use up the rest of his Estate, it’s less than $100,000.00, and then that was all to take care of him and didn’t feel like it was to be disbursed .... In the recent case of Larry Boling, Special Administrator v. Mema W. Gibson and CecilL. Gibson, 266 Ark. 310, 287 S.W. 2d 14, the Supreme Court held that there must be an actual delivery of the subject matter of the gift to the donee with a clear intent to make an immediate, unconditional and final gift beyond recall, accompanied by an unconditional release by the donor of all future dominion and control over the property so delivered, in order to constitute a valid gift inter vivos. The elements required to complete an inter vivos gift must be shown by clear and convincing evidence. The gift must be beyond recall. The gift must be accompanied by an unconditional release by the donor of all future dominio^ in control over the property so delivered. These are factual determinations to be made by the fact finder — in this instance the Chancellor. The Chancellor found “. . . that it was never intended by Plaintiff, Carl Plant, to transfer beyond recall the 67 shares of stock represented by stock certificate number 9 to C. Max Plant on the 26th day of August, 1977, and said transfer did not constitute an inter vivos gift.” I do not agree with the majority that the Chancellor’s findings of fact are clearly erroneous. I would affirm the Chancellor; therefore, I respectfully dissent. Newbern, J. joins in this dissent.